DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/IB2017/050428, filed 01/27/2017. This application claims priority from provisional application 62439324, filed 12/27/2016 and 62287863, filed 01/27/2016.
Information Disclosure Statement
The IDS’s filed on 07/20/2018, 12/11/2020 and 06/01/2021 have been considered. See the attached PTO 1449 form.
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 68-71) and the active agent species glucagon-like peptide 1 analog and the disease or medical condition of diabetes in the reply filed on 06/01/2021 is acknowledged.
Claim Status
Receipt of Remarks/Amendments filed on 06/01/2021 is acknowledged. Claims 61-76 are currently pending. Claims 61-67 and 72-76 have been withdrawn. Accordingly, claims 68-71 are currently under examination.
Specification
The use of the term “Kollicoat IR” in paragraph 0029 of instant specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Objections
Claims 68, 69 and 70 are objected to because of the following informalities:
Claim 68 recites “a carrier of claim 67” and thus is directed to a claim which has been withdrawn. Claim 68 needs to be amended so that it does not recite a claim which has been withdrawn. For example, claim 68 can be amended to incorporate claim 67 and claim 61 (since claim 67 is dependent on claim 61) into claim 68 to overcome this objection. 
In claim 69, line 4, “HPC“, “CMC”, “PVA” and “PEO” should not be abbreviated and should be spelled out entirely the first time it is used in the claims. 
In claim 70, line 2, the recitation “a sodium pump inhibitor an anticonvulsant” is missing a comma between the two active agents and should recite “a sodium pump inhibitor, an anticonvulsant”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating diabetes, does not reasonably provide enablement for preventing diabetes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
As evidenced by the reference titled “Is Diabetes Preventable” (American Senior Communities, Feb. 6, 2015), currently there is no way to prevent type 1 diabetes. However, the instant claims are directed to a method of treating or preventing diabetes (i.e. type 1 and 2). The instant specification do not provide any data or evidence showing how diabetes can be prevented. With regards to type 2 diabetes, the reference discloses that type 2 diabetes may be preventable by reducing/eliminating risk factors which include overweight or obese, high blood pressure and lack of exercise. It discloses that maintaining a healthy diet with lots of fibers and whole grains, exercising regularly and maintaining a healthy weight may help in preventing type 2 diabetes. While the above reference discloses that type II diabetes may be preventable by reducing/eliminating the above mentioned risk factors, the instant specification do not provide any data or evidence showing how these risk factors can be eliminated with the instantly claimed invention. Therefore, the instant claims and specification do not reasonably provide enablement for how diabetes (type 1 and 2) can be prevented by the claimed invention.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention and relative skill level

The state and predictability of the art 
The art however is unpredictable. The art requires incorporating various active pharmaceutical ingredient which are both safe and effective towards treating or preventing the disease. There are different types of diabetes and many different complications that are associated with the disease and require different drugs and approaches to be effective in treating or preventing the disease. Moreover, as discussed previously, type I diabetes can only be treated and do not have any known prevention methods and type 2 diabetes require elimination of many risk factors for possible prevention. With the art being unpredictable, the specification needs to provide more details and evidence as to how the claimed disease can be prevented by the instant invention in order to be enabling and the lack of evidence in the instant specification does not provide for enablement. 
          
The breadth of the claims     
Since the instant specification provides no limiting definition of the term “preventing”, the examiner will adopt the broadest reasonable interpretation for it as commonly known in the art, which is to keep the disease from happening or occurring (i.e. to completely eradicate).
The claim is thus very broad insofar as it recites “preventing” i.e., the complete eradication of the same, without clearly defining or showing examples and evidence of what entails “preventing”. While such “preventing” might theoretically be possible, as a practical matter it is nearly impossible to achieve in the “real world” to keep the instantly claimed disease from occurring or completely eradicating as evidenced by the references discussed above which disclose there being no clear prevention methods for these disorders.

The amount of direction or guidance provided and the presence or
absence of working examples

The specification provides no direction, guidance or evidentiary data showing how the instantly claimed disease is prevent by the instant invention.

The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to prevent diabetes as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Interpretation
Claim 68 recites “a carrier of claim 67” and thus is directed to a claim which has been withdrawn. For the purpose of examination, the limitations of claim 67 and 61 are incorporated into claim 68 and claim 68 is interpreted as the following:
Claim 68: A method of treating or preventing a disease or medical condition in a subject, comprising administering a nanofiber carrier to a mouth of the subject; 
wherein the nanofiber carrier comprises a water soluble and/or biodegradable polymer and an active agent comprising bovine serum albumin (BSA), glucagon-like peptide 1 or analog, dabigatran ethexylate mesylate, and/or a polymer having a molecular weight of up to about 70 kDa;
wherein the active agent comprises between about 10% to 45% of the nanofiber active layer; 

a taste masking agent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites (as per claim interpretation stated above) “wherein the active agent comprises between about 10% to 45% of the nanofiber active layer” and “a water soluble and/or biodegradable polymer comprises between about 50% to 80% of the nanofiber active layer”. There is insufficient antecedent basis for the limitation “the nanofiber active layer” in the claim. The previous limitations in the claims do not recite any nanofiber active layer and also do not recite that the active agent and the water soluble and/or biodegradable polymer is part of the active layer and this makes it unclear as to what components are exactly part of the nanofiber active layer. For the purpose of examination, it is interpreted that the active agent and the water soluble and/or biodegradable polymer are part of the active layer. 

Claim 69 contains the trademark/trade name Kollicoat IR.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyethylene glycol–polyvinyl alcohol and, accordingly, the identification/description is indefinite.
Claim 69 recites “the active layer is soluble in a mouth cavity of a subject within a first time period and becomes solubilized within the mouth cavity of the subject within a second time period”. The recitation makes the claim indefinite because it is unclear what is the difference between the active layer being soluble versus the active layer becoming solubilized in the mouth cavity. Both soluble and solubilized have the same meaning (e.g. dissolving) and thus for the purpose of examination, it is interpreted that as along the active layer is solubilized, it reads on this limitation of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Stranska (WO 2012/097763 A2; Jul. 26, 2012) in view of Vrbata (International Journal of Pharmaceutics 457 (2013) pp. 168-176) (cited in the previous Office Action) and Lan He (Journal of Diabetes Investigation, Volume 4, Issue 4, July 2013) as evidenced by Xue Li (Synergetic taste masking of lipid coating and beta-cyclodextrin inclusion, Mar. 2014, 49(3):392-8).
Stranska throughout the reference teaches a carrier for oromucosal, especially sublingual administration of physiologically active medicinal drug substances (Abstract). The reference in Example 1 discloses a biodegradable layer of nanofibers with caffeine (active agent) covered with a non-biodegradable layer (i.e. protective layer). It teaches that polyurethane (PUR) was selected to serve as a non-biodegradable layer and polycaprolactone (PCL) was used as a biodegradable layer. As stated in paragraph 0024 of the instant specification, polycaprolactone is a water soluble and/or a biodegradable polymer. Thus the biodegradable layer of nanofibers with caffeine in Stranska reads on the active layer comprising an active agent and the water soluble and or biodegradable polymer and also reads on reads on the active layer being soluble in the mouth cavity. Further, the instant specification state polyurethane being a hydrophobic/water insoluble polymer (Para 0086). Therefore, polyurethane selected to serve as a non-biodegradable covering layer reads on the instantly claimed protective layer comprised of water insoluble polymer. The Stranska reference discloses that the layer of polymer nanofibers containing the active substance covered from one side with covering layer, while the free side of layer of nanofibers is designated for contact with the sublingual mucosa and enables penetration of the active into this wall. The reference discloses that the covering layer is impermeable for saliva and substances contained in the mouth cavity and prevents leaching of physiologically active substances from the carrier into the mouth cavity. (Page 11, lines 3-14). Essentially, the reference is teaching that 
The teachings of Stranska have been set forth above.
Stranska does not expressly teach wherein the active agent comprises between about 10% to 45% of the nanofiber active layer and the water soluble/biodegradable polymer comprising between about 50% to 80% of the nanofiber active layer. However, this deficiency is cured by Vrbata.     
Vrbata teaches nanofibrous membranes for sublingual drug delivery with drug load capacity of up to 40% of membrane mass. Specifically, the reference teaches that nanofibrous mats were produced by electrospinning from polymer solutions and the active substances were added in concentration ranging from 5% to 30% related to the mass of the polymer in the solution for electrospinning. It also discloses polymers being water soluble/biodegradable polymers such as polycaprolactone (PCL). (see: Abstract and Methods section). Since Vrbata teaches the active being 5% to 30% related to the mass of 
Stranska also does not teach the active agent being glucagon-like peptide 1 or analog. However, this deficiency is cured by Lan He.
  Lan He teaches anti-inflammatory effects of exendin-4, a glucagon-like peptide-1 analog, on human peripheral lymphocytes in patients with type 2 diabetes. It teaches that exendin-4 can downregulate pro-inflammatory responses and reduce oxidative stress in type 2 diabetes. (see: Title, Abstract, Discussion). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Stranska to incorporate the teachings of Vrbata and Lan He and include the active and the polymer in the concentrations taught by Vrbata. One would have been motivated to do so because, as discussed supra, Vrbata teaches a similar formulation comprising similar biodegradable or water soluble polymer containing an active substance. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Also, it would have been obvious to one skilled in the art to manipulate the amount of the active drug based on the severity and type of condition being treated and the dose required based on the subjects characteristics such as body mass index, etc. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Stranska to incorporate the teachings of Vrbata and Lan He and include exendin-4, a glucagon-like peptide-1 analog into the formulations of Stranska which disclose the active substance being a nonsteroidal anti-inflammatory drug (NSAID). One would have been motivated to do so because Lan He teaches that exedin-4 has anti-inflammatory effects by downregulating pro-
With regards to Example 1 of the Stranska reference, even though the example does not disclose using an NSAID or a glucagon-like peptide-1 analog, the reference throughout and in other examples teaches various active drugs that can be incorporated and discloses both NSAID in Example 4 and also teaches a peptide such as insulin used to treat diabetes are added in the nanofiber carrier formulation. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
With regards to the taste masking agent, as discussed supra, Example 4 of Stranska also discloses the addition of beta-cyclodextrin into the active polymer layer. Even though Stranska does not expressly state that beta-cyclodextrin is a taste masking agent, the evidentiary reference Xue Li, beta-cyclodextrin is a taste masking agent included in formulations for masking the bitter taste of drugs. Stranska is directed to an oromucosal, sublingual formulation administered in the mouth and thus it 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,789,060 B2 in view of Stranska (WO 2012/097763 A2; Jul. 26, 2012), Vrbata (International Journal of Pharmaceutics 457 (2013) pp. 168-176) (cited in the previous Office Action) and Lan He (Journal of Diabetes Investigation, Volume 4, Issue 4, July 2013) as evidenced by Xue Li (Synergetic taste masking of lipid coating and beta-cyclodextrin inclusion, Mar. 2014, 49(3):392-8).
The ‘060 patent claims a carrier for oromucosal administration of physiologically active substances comprising a layer of polymer nanofibers which comprises a releasable active drug substance. One side of the polymer nanofibers comprises an adhesive which is contacted with a sublingual surface of a mouth and one side comprises a covering layer that overlaps the polymer nanofibers and the covering layer is adapted to prohibit leaching of the releasable drug and/or other physiologically active substance from the layer of polymer nanofibers to outside of the adhesion location and into the mouth cavity. It teaches that the active drug substance is/are component of the nanofibers (i.e. active layer). It teaches the active drug is impregnated into the layer of nanofibers. It 
The ‘060 patent does not teach the polymer in the active layer is a water soluble/biodegradable polymer and it does not teach the covering layer (i.e. protective layer) comprises the instantly claimed water insoluble polymer. The ‘060 patent also does not teach the inclusion of a taste masking agent. Also, the ‘060 patent does not teach the active agents recited in instant claim 70. However, these deficiencies are cured by Stranska.  
As discussed supra, Stranska discloses a structurally similar nanofiber carrier formulation. The Stranska reference discloses that the layer of polymer nanofibers containing the active substance covered from one side with covering layer, while the free side of layer of nanofibers is designated for contact with the sublingual mucosa and enables penetration of the active into this wall. The reference discloses that the covering layer is impermeable for saliva and substances contained in the mouth cavity and prevents leaching of physiologically active substances from the carrier into the mouth cavity. The reference in Example 1 discloses a biodegradable layer of nanofibers with caffeine (active agent) covered with a non-biodegradable layer (i.e. protective layer). It teaches that polyurethane (PUR) was selected to serve as a non-biodegradable layer and polycaprolactone (PCL) was used as a biodegradable layer. Further, as discussed supra, Example 4 of Stranska also discloses the addition of beta-cyclodextrin into the active polymer layer and as evidenced by Xue Li, beta-cyclodextrin is a taste masking agent. Moreover, example 4 of the Stranska discloses the nanofibrous carrier with the active nabumetone, belonging to the group of non-steroidal anti-inflammatory drugs (NSAID) used to cure inflammations (see Example 4).  
The ‘060 patent also does not teach wherein the active agent comprises between about 10% to 45% of the nanofiber active layer and the water soluble/biodegradable polymer comprising between about 50% to 80% of the nanofiber active layer. However, this deficiency is cured by Vrbata.     

The ‘060 patent also does not teach the active agent being glucagon-like peptide 1 or analog. However, this deficiency is cured by Lan He.
  Lan He teaches anti-inflammatory effects of exendin-4, a glucagon-like peptide-1 analog, on human peripheral lymphocytes in patients with type 2 diabetes. It teaches that exendin-4 can downregulate pro-inflammatory responses and reduce oxidative stress in type 2 diabetes. (see: Title, Abstract, Discussion). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the ‘060 patent to incorporate the teachings of Stranska, Vrbata and Lan He and have the ‘060 patent’s nanofiber polymer containing the active be comprised of polycaprolactone (i.e. water soluble polymer) and have the covering layer comprised of polyurethane (i.e. water insoluble polymer). Both ‘060 and Stranska essentially teach the same formulation wherein the active layer comprises the polymer and active which is attached to the mucosa wall and the drug is released and the covering layer is the protective layer which prevents the drug from leaving the active layer and prevents other substances entering in. For this to occur, the polymer containing the active drug would necessarily be water soluble or biodegradable and the protective layer would necessarily be water insoluble to not let the saliva enter or let the drug leave. One would have been motivated to 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the ‘060 patent to incorporate the teachings of Stranska, Vrbata and Lan He and include the active and the polymer in the concentrations taught by Vrbata. One would have been motivated to do so because, as discussed supra, Vrbata teaches a similar formulation comprising similar biodegradable or water soluble polymer containing an active substance. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Also, it would have been obvious to one skilled in the art to manipulate the amount of the active drug based on the severity and type of condition being treated and the dose required based on the subjects characteristics such as body mass index, etc. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the ‘060 patent to incorporate the teachings of Stranska, Vrbata 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616